DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/04/2022. Accordingly, claims 1, 5-9, 13-16, and 20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1, 5-9, 13-16, and 20 are allowed.



The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches an electronic device, as claimed.  Gostev et al in view of Yu teaches the claimed electronic device, except failing to teach that in the electronic device, the status information about the electronic device comprises a battery level of the electronic device, and wherein the plurality of operations further comprise: when the battery level is at least a specified level, retransmitting the first data to the second external electronic device via the second link; and when the battery level is less than the specified level, transmitting a request signal to the first external electronic device to retransmit the first data via the first link.  It would not have been obvious for one skilled in the art to implement either one or a combination among Gostev et al and Yu, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 9, none of prior art of record teaches a method, as claimed.  Gostev et al teaches the claimed method, except failing to teach that in the method, the determining that the first external electronic device or the electronic device should retransmit the first data to the second external electronic device comprises: when a battery level of the electronic device indicated by the status information about the electronic device is at least a specified level, retransmitting the first data to the second external electronic device via the second link; and when the battery level is less than the specified level, transmitting a request to the first external electronic device to retransmit the first data via the first link.  It would not have been obvious for one skilled in the art to implement Gostev et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 16, none of prior art of record teaches an electronic device, as claimed.  Gostev et al in view of Yu teaches the claimed first unit, except failing to teach that the status information about the electronic device comprises a battery level of the electronic device, and wherein the plurality of operations further comprise: when the battery level is at least a specified level, determining that the electronic device should retransmit the first data via the first link; and when the battery level is less than the specified level, determining that the first external electronic device should retransmit the first data via a third link between the first external electronic device and the second external electronic device.   It would not have been obvious for one skilled in the art to implement either one or a combination among Gostev et al and Yu, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463